DETAILED ACTION

In response to the Amendment filed December 15, 2020

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 and 8 - 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall et al. (US 6,931,740).


With respect to claim 1, Marshall et al. discloses a line generating device (10) to a work surface (S), comprising a base (See lower portion of 22) including a flat bottom surface configured to be disposed on a work reference surface (See Figure 1); the construction laser further comprising a laser projector (12) secured to the base (22), the laser projector comprising a laser generator and configured to project a laser beam (LL, LP) onto the work surface when the flat bottom surface is disposed on the work surface; the construction laser further comprising a pin (33) secured to the base (Figure 6, for example) and being pivotable about an axis relative to the base (See Column 4, lines 4 - 12); wherein the pin (33) is pivotable through a range of at least 45 degrees (See Figure 6, showing a 90 degrees retraction/extension range).

In regards to claim 2, Marshall et al. sets forth a line generating device wherein the pin (33) is movable from a secured position to an actuatable position (See Column 4, lines 4 - 12); and wherein in the actuatable position, the pin is translatable into the work surface (See Figure 6).  

Regarding claim 3, Marshall et al. teaches a line generating device wherein the pin (33) includes a projection portion; wherein the pin is movable from a position where the projection portion is separated from the work surface to an extended position in which the projection portion extends into the work surface (See Figure 6). 

With regards to claim 4, Marshall et al. discloses a line generating device further comprising a battery compartment configured to receive a battery (B, see figure 2).  

Referring to claim 8, Marshall et al. sets forth a line generating device wherein the pin (33) is moveable through a range of at least 85 degrees (See Figure 6, showing a range of motion of 90 degrees).

In regards to claim 9, Marshall et al. teaches a line generating device wherein the opening is cylindrical (See Figures 6 and 7).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US 6,931,740).


Regarding claims 10 and 15, Marshall et al. shows a line generating device, comprising a base (See lower portion of 22) including a bottom surface configured to be disposed on a work surface (See Figure 1); a laser projector (12) secured to the base (22), the laser projector comprising a laser generator and configured to project a laser beam (LL, LP) onto the work surface when the bottom surface is disposed on the work surface (S); the construction laser further comprising a pin (33) secured to the base (Figure 6, for example) and being pivotable about an axis relative to the base (See Column 4, lines 4 - 12); wherein the pin (33) is pivotable from a secured position (In dashed lines in Figure 6) to an actuatable/extended position (Shown in Figure 6); wherein in the actuatable/extended position, the pin (33) is translatable into the work surface (S); wherein the pin (33) includes a projection portion (33); wherein the pin (33) is moveable from a position where the projection portion (33) is separated from the work surface to an extended position in which the projection portion (33) extends into the work surface (See Column 4, lines 4 - 12); and wherein the pin is pivotable through a range of at least 45 degrees (See Figure 6, showing a 90 degrees retraction/extension range).

Regarding claim 15, Marshall et al. teaches a line generating device further comprising a pair of pivots (35) holding the pins and allowing the pins to pivot (Column 4, lines 13 – 24).
 
Marshall does not disclose the pin arrangement being a pair of pins as recited in claims 10 and 15.



In regards to the pair of pins: Marshall et al. discloses a line generating device comprising a pivotable pin (33) as recited above. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to provide a pair of pins, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Referring to claim 14, Marshall et al. sets forth a line generating device wherein the pins (33, as modified above) are pivotable through a range of at least 85 degrees (See Figure 6, showing a range of motion of 90 degrees).

In regards to claim 16, Marshall et al. teaches a line generating device wherein the pivots each include a cylindrical opening (See Figures 6 and 7); each pivot slidably receiving the pair of pins in the cylindrical opening. 

Response to Arguments

Applicant’s arguments with respect to claims 1 – 4, 6 – 10 and 14 - 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
March 1, 2021


/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861